department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division number release date date date xxxxxxxxx xxxxxxxkx xxxxxxkxkx xxxxxxxxx xxxxxxkxkx contact person identification_number contact number employer_identification_number form required to be filed uil tax years dear this is our final_determination that you do not qualify for exemption from federal_income_tax under internal_revenue_code sec_501 as an organization described in code sec_501 we made this determination for the following reason s you are not organized as required under sec_501 and you have not met the requirements necessary to qualify for tax-exempt status as an organization described under sec_501 c therefore you do not qualify for tax-exempt status as an organization described under sec_501 you must file federal_income_tax returns on the form and for the years listed above within file the returns in accordance days of this letter unless you request an extension of time to file with their instructions and do not send them to this office failure_to_file the returns timely may result in a penalty we will make this letter and our proposed adverse determination_letter available for public inspection under code sec_6110 after deleting certain identifying information please read the enclosed notice notice of intention to disclose and review the two attached letters that show our proposed deletions instructions in notice action if you agree with our deletions you do not need to take any further if you disagree with our proposed deletions follow the if you have any questions about this letter please contact the person whose name and telephone number are shown in the heading of this letter federal_income_tax status and responsibilities please contact irs customer service at if you have any questions about your or the irs customer service number for businesses the irs customer service number for people with hearing impairments is sincerely karen schiller acting director exempt_organizations rulings and agreements enclosure notice redacted proposed adverse determination_letter redacted final adverse determination_letter department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division date date xxxxxxkxk xxkxx contact person identification_number contact number fax number employer_identification_number uniform issue list corporation date x website dear we have considered your application_for recognition of exemption from federal_income_tax under internal_revenue_code sec_501 based on the information provided we have concluded that you do not qualify for exemption under sec_501 the basis for our conclusion is set forth below facts you are a_trust incorporated on date to fund a supplemental unemployment benefits plan ‘plan’ you state that plan is a wage and salary continuation plan whose activities have just commenced and are in their initial stages you state that you are sponsored by corporation in addition to sponsoring you corporation’s officers and shareholders may serve as your trustee s you state your present and future sources of financial support consist of c ontributions made by the corporation future sources of support may include contributions made by the corporation derived from individual payments intentionally made by participants for the purpose of financially supporting the trust additional funding will also come from ijnvestment results from funds held by the trust xxxxxxxxxkx axxxxaxxxaxxk axxxxxxxxxaxx according to your form_1024 out of corporation employees were covered under the plan you stated that none of the covered employees was a shareholder officer self-employed_person or highly_compensated_employee in responding to the internal revenue service's service request for additional information you updated the employee information you stated that there is now only corporation employee and thi sec_1 employee is covered under the plan you further stated that this employee is neither a shareholder officer self-employed_person nor a highly_compensated_employee you submitted a document entitled corporation wage protection plan and trust dated date the document hereafter plan and trust states that the plan and trust is between corporation corporation’s employees employees of several employers and several trustees pursuant to the plan and trust your sole purpose is to provide wage and benefit protection supplemental unemployment benefits benefits to your members and their dependents as provided for under sec_501 the plan and trust defines a member as any employee of corporation or an employee of one or more of several employers having reached twenty-five years of age who meets certain criteria related to nondiscrimination requirements set forth in sec_501 and minimal hourly employment requirements the plan and trust defines a qualifying layoff as an involuntary separation from employment due directly to i a reduction in force resulting from either a temporary or permanent lack of work or ii a discontinuance of operations or iii cyclical seasonal or technological causes it further provides that from time to time the plan_administrator shall formulate written objective standards to determine whether or not the cause of a separation from employment is a qualifying layoff plan administrator’ is defined as either the sponsor or another company or organization designated by the sponsor the plan and trust also states that the benefits that are provided are intended to supplement an eligible member's income and is to be payable to the relevant eligible member if living otherwise pursuant to section section was not included in the copy of the plan and trust received by the service it further states that there is to be no amendment that shall authorize or permit any part of the trust fund other than such part as is required to pay taxes and administration_expenses to be used or diverted to purposes other than for the exclusive benefit of the eligible members and their beneficiaries or estates you referenced website in your form_1024 service printed copies of website sent copies to you and notified you that copies of website is now part of your sec_501 exemption application file website stated that you are a supplemental unemployment wage protection plan now available to a greater number of employees working for a broad range of employers from coast to coast website further stated that any w-2 employee who has worked for the past months for the same employer and who work sec_36 or more hours per week is eligible to become your member according to website your members are required to pay a yearly membership fee in the amount of x a member’s monthly contribution will depend on the monthly unemployment supplemental benefit a member wants to receive identified as the benefit level in the plan xxxxxxxxxxx axxxxxxxxxkk axxxxxkxxkkk and trust the plan and trust states that the amount of the benefit to be paid daily benefit amount’ during the eligible layoff period is calculated based upon a formula that is tied to the benefit level selected and paid for by the member you represent that your assets will be used to pay benefits and administrative expenses associated with providing benefits and you will not distribute any assets to any shareholder or member members of the plan must be an employee who is neither an officer executive shareholder highly_compensated_employee nor a person whose principal duties consist of supervising the work of other employees who routinely works at least hours per week and is a member of corporation ’ you state that at no time inclusive plan's termination shall any portion of your assets revert to any person or be used for any other purpose except provide benefits to members and their dependents you also stated in your additional response to the service request for additional information that you are not established pursuant to any collective bargaining agreement s law sec_501 provides for the exemption from taxation a_trust or trusts forming part of a plan that uses its corpus or income exclusively to provide for the payment of supplemental_unemployment_compensation_benefits it is impossible at any time prior to the satisfaction of all liabilities for any part of the i corpus or income to be used for or diverted to any purpose other than the providing of supplemental_unemployment_compensation_benefits ii such benefits are payable to employees under a classification which is set forth in the plan and which is found not to be discriminatory in favor of employees who are highly compensated employees within the meaning of sec_414 and iii such benefits do not discriminate in favor of employees who are highly compensated employees a plan shall not be considered discriminatory within the meaning of this clause merely because the benefits received under the plan bear a uniform relationship to the total compensation or the basic or regular rate of compensation of the employees covered by the plan sec_501 provides that the term supplemental_unemployment_compensation_benefits means only i benefits which are paid to an employee because of his involuntary separation from the employment of the employer whether or not such separation is temporary resulting directly from a reduction in force the discontinuance of a plant or operation or other similar conditions and ii sick_and_accident_benefits subordinate to the benefits described in clause i xxxxxxxxxxx krxxxxxxxxxxk axaxxaxxxaxxaxk sec_503 provides that an organization described in sec_501 shall not be exempt from taxation under sec_501 if it has engaged in a prohibited_transaction after december sec_503 provides that prohibited_transactions includes any transaction in which an organization subject_to the provisions of this section engages in which results in a substantial diversion of the organization’s income or corpus to the creator of such organization if a_trust or a person who has made a substantial contribution to such organization sec_505 provides that an organization shall not be treated as an organization described in sec_501 unless it has given notice to the secretary in such manner as the secretary may by regulations prescribe that it is applying for recognition of such status sec_1_501_c_17_-1 provides that for a_trust to qualify for tax-exempt status as an organization described under sec_501 the trust must be a valid existing trust under local law and is evidenced by an executed written document sec_1_501_c_17_-1 provides that for a_trust to qualify for tax-exempt status as an organization described in sec_501 the trust must be part of a written plan established and maintained by an employer his employees or both the employer and his employees solely for the purpose of providing supplemental_unemployment_compensation_benefits as defined in sec_501 and paragraph b of sec_1_501_c_17_-1 sec_1_501_c_17_-1 provides that for a_trust to qualify for tax-exempt status as an organization described in sec_501 the trust must be part of a plan which provides that except for the payment of any necessary or appropriate expenses in connection with the administration of a plan the corpus and income of the trust cannot in the taxable_year and at any time thereafter before the satisfaction of all liabilities to employees covered by the plan be used for or diverted to any purpose other than the providing of supplemental_unemployment_compensation_benefits thus if the plan provides for the payment of any benefits other than supplemental_unemployment_compensation_benefits as defined in paragraph b of this section the trust will not be entitled to exemption as an organization described in sec_501 however the payment of any necessary or appropriate expenses in connection with the administration of a plan providing supplemental_unemployment_compensation_benefits shall be considered a payment to provide such benefits and shall not affect the qualification of the trust sec_1_501_c_17_-1 provides that for a_trust to qualify for tax-exempt status as an organization described in sec_501 the trust must be part of a plan whose eligibility conditions and benefits do not discriminate in favor of employees who are officers shareholders persons whose principal duties consist of supervising the work of other employees or highly compensated employees sec_1_501_c_17_-1 provides that for a_trust to qualify for tax-exempt status as an organization described in sec_501 the trust must be part of a plan which requires that benefits are to be determined according to objective standards thus a plan may provide similarly situated employees with benefits which differ in_kind and amount but may not permit such benefits to be determined solely in the discretion of the trustees xxxxxxxxxxx axxxxxxxxxxkx arxxaxxxaxxxkx sec_1_501_c_17_-1 provides that the term supplemental_unemployment_compensation_benefits means only i benefits paid to an employee because of his involuntary separation from the employment of the employer whether or not such separation is temporary but only when such separation is one resulting directly from a reduction in force the discontinuance of a plant or operation or other similar conditions and ii sick_and_accident_benefits subordinate to the benefits described in subdivision i of this subparagraph sec_1_501_c_17_-1 provides in part that whether there is an involuntary separation from the employment of the employer is a question to be decided with regard to all the facts and circumstances sec_1_501_c_17_-1 provides that generally a sick and accident benefit payment is an amount_paid to an employee in the event of his illness or personal injury whether or not such illness or injury results in the employee's separation from the service of his employer in addition the phrase sick_and_accident_benefits includes amounts provided under the plan to reimburse an employee for amounts he expends because of the illness or injury of his spouse or a dependent as defined in sec_152 sick_and_accident_benefits may be paid_by a_trust described in sec_501 only if such benefits are subordinate to the separation payments provided under the plan of which the trust forms a part whether the sick_and_accident_benefits provided under a supplemental unemployment_compensation benefit plan are subordinate to the separation benefits provided under such plan is a question to be decided with regard to all the facts and circumstances sec_1_501_c_17_-2 provides in part that supplemental_unemployment_compensation_benefits as defined in sec_501 and paragraph b of sec_1_501_c_17_-1 may include furnishing of medical_care at an established clinic furnishing of food job training and schooling and job counseling it further provides that supplemental_unemployment_compensation_benefits may be provided only to an employee and only under circumstances described in paragraph b of sec_1_501_c_17_-1 thus a_trust described in sec_501 may not provide for example for the payment of a death vacation or retirement benefit sec_1_501_c_17_-2 provides in part that a plan must satisfy the requirements of sec_501 throughout the entire taxable_year of the trust in order for the trust to be exempt for such year sec_1_501_c_17_-2 provides that several trusts may be designated as constituting part of one plan which is intended to satisfy the requirements of sec_501 in which case all of such trusts taken as a whole must meet the requirements of such section sec_1_501_c_17_-2 provides that a_trust forming part of a plan of several employers or the employees of several employers will be a supplemental unemployment_benefit_trust described in sec_501 if all the requirements of that section are otherwise satisfied xxxxxxxxxkxx mxxxxxxxxxxx axxxaxxxxxxkk sec_1_503_b_-1 provides that tax-exempt status will be denied to such organizations which engage in certain transactions prohibited_transactions as set forth in sec_503 which inure to the private advantage of the creator of such organization if it is a_trust or any substantial_contributor to such organization among others sec_1_505_c_-1t a-1 provides that an organization will not be recognized as exempt under sec_501 as a_trust forming part of a plan providing for the payment of supplemental_unemployment_compensation_benefits unless notification is given to the service sec_1_505_c_-1t a-3 provides that organization will not be treated as described under sec_501 unless the organization notifies the service that it is applying for recognition of exemption the notice for exemption under sec_501 is filed by submitting a properly completed and executed form_1024 application_for recognition of exemption under sec_501 or for determination under sec_120 together with the additional information required under q a-4 and q a-5 the service will not accept a form_1024 for any organization or trust that is seeking tax-exempt status as an organization described under sec_501 before such entity has been organized sec_1_505_c_-1t a-4 provides that notice for exemption under sec_501 will not be considered complete unless in addition to a properly completed and executed form_1024 the organization or trust submits a full description of the benefits available to participants under sec_501 moreover both the terms and conditions of eligibility for membership and the terms and conditions of eligibility for benefits must be set forth this information may be contained in a separate document such as a plan document or it may be contained in the creating document of the entity sec_1_505_c_-1t a-5 provides that if an organization or trust claiming exemption under sec_501 is organized and maintained pursuant to a collective bargaining agreement between employee_representatives and one or more employer only one form_1024 is required to be filed for the organization or trust regardless of the number of employers originally participating in the agreement moreover once a form_1024 is filed pursuant to a collective bargaining agreement an additional form_1024 is not required to be filed by an employer who thereafter participates in that agreement when benefits are provided pursuant to a collective bargaining agreement the notice will not be considered complete unless in addition to a properly completed and executed form_1024 a copy of the collective bargaining agreement is also submitted together with the additional information delineated in q a-4 analysis to qualify for tax-exempt status as an organization described under sec_501 among other requirements a_trust must be part of a written plan established and maintained by an employer his employees or both the employer and his employees solely for the purpose of providing supplemental_unemployment_compensation_benefits see sec_1_501_c_17_-1 the trust must also be a valid existing trust under local law and is evidenced by an executed written document see sec_1_501_c_17_-1 xxxxxxxxxxx krxaxxxxxxaxxxk axxxxaxxaxxaxk after reviewing your application_for tax-exempt status under sec_501 it is conclusive that you do not qualify for tax-exempt status as an organization described under sec_501 you are not organized as required under sec_501 and you have not met the requirements necessary to qualify for tax-exempt status as an organization described under sec_501 sec_501 is unambiguous it requires an employer or its employees or both not employees of several employers that wishes to have a_trust exempted from taxation as an organization described under sec_501 to submit a valid trust which is part of a written plan which the employer or its employees or both have established and will maintain solely for the purpose of providing supplemental unemployment benefits see also sec_1_501_c_17_-1 the trust must be a valid existing trust under local law and evidenced by an executed written document see sec_1_501_c_17_-1 you were created by corporation with the plan and trust purportedly entered into between corporation corporation’s employees employees of several employers and several trustees you define a ‘member’ as any employee of corporation or an employee of one or more of several employers having reached twenty-five years of age your website states that you are a supplemental unemployment wage protection plan now available to a greater number of employees working for a broad range of employers from coast to coast you are not a_trust established and maintained by an employer or employees of an employer or both to provide supplemental_unemployment_compensation_benefits to the employees of the employer rather you are a single trust that is part of a single_plan that has been established to provide supplemental unemployment benefits to employees of multiple unrelated employers from your application it is clear that you are seeking tax-exempt status as a_trust that will provide benefits to employees of several employers and not employees of a single employer this is contrary to the provisions of sec_1_501_c_17_-1 sec_1_501_c_17_-1 requires each employer or its employees or both that wishes to provide supplemental_unemployment_compensation_benefits to the employees to establish and maintain a_trust that is part of a written plan sec_505 provides that an organization shall not be treated as one described in sec_501 unless it has given notice to the secretary that it is applying for recognition of such status this notice is given by filing form_1024 with the service see sec_1_505_c_-1t a-3 the service cannot accept a form_1024 from any organization or trust that is seeking recognition under sec_501 before such entity has been organized see sec_1_505_c_-1t a-3 pursuant to sec_1_505_c_-1t a-5 if an organization or trust seeks exemption under sec_501 pursuant to a collective bargaining agreement between employees’ representatives and one or more employers only one form_1024 is required to be filed for the organization or trust regardless of the number of employers originally participating in the agreement in your responses to the service request for additional information you stated that you are not established pursuant to a collective bargaining agreement therefore you are ineligible to submit one form_1024 application on behalf of employees of multiple employers who are not covered by a collective bargaining agreement s you cited sec_1_501_c_17_-2 which provides that a_trust forming part of a plan of xxxxxxxxxxx kaxxxxxxxxxxx axkxxxaxxxxxkxx several employers or the employees of several employers will be a supplemental unemployment_benefit_trust described in sec_501 if all the requirements of that section are otherwise satisfied this means that to qualify for exemption the other requirements of sec_501 must be satisfied including but not limited to the trust must be a valid existing trust under local law and is evidenced by an executed written document the trust must be part of a written plan established and maintained by the employers or the employees of several employers solely for the purpose of providing supplemental_unemployment_compensation_benefits as defined in sec_501 d the trust must be part of a plan whose benefits are payable to employees under a classification that is found by irs not to discriminate in favor of highly compensated employees and the benefits do not discriminate in favor of highly compensated employees the trust must be part of a plan which requires that benefits are to be determined according to objective standards and the plan must provide for the payment of benefits to the employees in a manner consistent with the code and regulations the notification requirements of sec_505 and the prohibited_transaction requirements of sec_503 also apply sec_1_501_c_17_-2 requires that the trust or organization seeking tax-exempt status as an organization described under sec_501 be part of a plan that has been established and maintained by several employers or the employees of several employers have not shown that you are such a plan as described under sec_1 c -2 g you the plan and trust identifies your sponsor as being the corporation its employees and the employees of several employers however only the named sponsor corporation appears to be a party to the plan with the sole beneficiary now being corporation’s employee it is clear that you have been established as a mechanism for rendering benefits to employees of multiple employers through a single trust without having to comply with the statutory requirements for tax-exempt status as an organization described in sec_501 and the applicable regulations conclusion because you are not an organization described under sec_501 you do not qualify for tax- exempt status under sec_501 xxxxxxkxxxxk mxxxxxxxxkxk makxxxxkxxkak you have the right to file a protest if you believe this determination is incorrect to protest you must submit a statement of your views and fully explain your reasoning you must submit the statement signed by one of your officers within days from the date of this letter we will consider your statement and decide if the information affects our determination your protest statement should be accompanied by the following declaration under penalties of perjury declare that have examined this protest statement including accompanying documents and to the best of my knowledge and belief the statement contains all the relevant facts and such facts are true correct and complete you also have a right to request a conference to discuss your protest this request should be made when you file your protest statement an attorney certified_public_accountant or an individual enrolled to practice before the internal_revenue_service may represent you want representation during the conference procedures you must file a proper power_of_attorney form_2848 power_of_attorney and declaration of representative if you have not already done so and power_of_attorney all forms and publications mentioned in this letter can be found at www irs gov forms and publications for more information about representation see publication practice_before_the_irs if you if if you do not intend to protest this determination you do not need to take any further action we do not hear from you within days we will issue a final adverse determination_letter that letter will provide information about filing tax returns and other matters please send your protest statement form_2848 and any supporting documents to this address if you may also fax your statement using the fax number shown in the heading of this letter you fax your statement please call the person identified in the heading of this letter to confirm that he or she received your fax if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely lois g lerner director exempt_organizations
